
	

114 HR 986 IH: Concealed Carry Reciprocity Act of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 986
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Hudson (for himself, Mr. Cuellar, Mr. Bucshon, Mr. Rouzer, Mr. Weber of Texas, Mr. Olson, Mr. Latta, Mr. Neugebauer, Mr. Bishop of Michigan, Mr. Kinzinger of Illinois, Mr. Whitfield, Mr. Mullin, Mr. Brady of Texas, Mr. Brat, Mr. Palazzo, Mr. Wittman, Mr. Brooks of Alabama, Mr. Reed, Mr. Walden, Mr. Gowdy, Mrs. Brooks of Indiana, Mr. Rodney Davis of Illinois, Mr. Long, Mr. Messer, Mr. Young of Alaska, Mr. Westmoreland, Mr. Collins of New York, Mr. Katko, Mr. Sessions, Mr. Cramer, Mr. MacArthur, Mr. Burgess, Mr. Curbelo of Florida, Mr. Flores, Mr. Shimkus, Mr. Bilirakis, Mr. Sanford, Mr. Zinke, Mr. Huelskamp, Mr. Labrador, Mr. Stivers, Mr. Rokita, Mr. McHenry, Mr. Carter of Texas, Mr. Franks of Arizona, Mr. Farenthold, Mr. Yoder, Mr. Joyce, Mr. Mooney of West Virginia, Mr. Conaway, Mr. Sensenbrenner, Mrs. Blackburn, Mr. Allen, Mr. Rice of South Carolina, Mr. Salmon, Mr. Poliquin, Mr. Boustany, Mr. Stutzman, Mr. Kline, Mr. Barr, Mr. Benishek, Mr. Byrne, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Heck of Nevada, Mr. Hunter, Mr. Rogers of Alabama, Mr. Smith of Missouri, Mr. Smith of Texas, Mr. Williams, Mr. Young of Iowa, Mr. Holding, Mr. Hurd of Texas, Mr. Jody B. Hice of Georgia, Mr. Crawford, Mr. Thornberry, Mr. LaMalfa, Mr. Huizenga of Michigan, and Mr. McCaul) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide a means by which nonresidents of a State whose
			 residents may carry concealed firearms may also do so in the State.
	
	
 1.Short titleThis Act may be cited as the Concealed Carry Reciprocity Act of 2015. 2.Reciprocity for the carrying of certain concealed firearms (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:
				
					926D.Reciprocity for the carrying of certain concealed firearms
 (a)Notwithstanding any provision of the law of any State or political subdivision thereof (except as provided in subsection (b)), a person who is not prohibited by Federal law from possessing, transporting, shipping, or receiving a firearm, and who is carrying a valid identification document containing a photograph of the person, and a valid license or permit which is issued pursuant to the law of a State and which permits the person to carry a concealed firearm, may possess or carry a concealed handgun (other than a machinegun or destructive device) that has been shipped or transported in interstate or foreign commerce, in any State, other than the State of residence of the person, that—
 (1)has a statute under which residents of the State may apply for a license or permit to carry a concealed firearm; or
 (2)does not prohibit the carrying of concealed firearms by residents of the State for lawful purposes. (b)This section shall not be construed to supersede or limit the laws of any State that—
 (1)permit private persons or entities to prohibit or restrict the possession of concealed firearms on their property; or
 (2)prohibit or restrict the possession of firearms on any State or local government property, installation, building, base, or park.
							(c)
 (1)A person who carries or possesses a concealed handgun in accordance with subsections (a) and (b) may not be arrested or otherwise detained for violation of any law or any rule or regulation of a State or any political subdivision thereof related to the possession, transportation, or carrying of firearms unless there is probable cause to believe that the person is doing so in a manner not provided for by this section. Presentation of facially valid documents as specified in subsection (a) is prima facie evidence that the individual has a license or permit as required by this section.
 (2)When a person asserts this section as a defense in a criminal proceeding, the prosecution shall bear the burden of proving, beyond a reasonable doubt, that the conduct of the person did not satisfy the conditions set forth in subsections (a) and (b).
 (3)When a person successfully asserts this section as a defense in a criminal proceeding, the court shall award the prevailing defendant a reasonable attorney’s fee.
							(d)
 (1)A person who is deprived of any right, privilege, or immunity secured by this section, under color of any statute, ordinance, regulation, custom, or usage of any State or any political subdivision thereof, may bring an action in any appropriate court against any other person, including a State or political subdivision thereof, who causes the person to be subject to the deprivation, for damages or other appropriate relief.
 (2)The court shall award a plaintiff prevailing in an action brought under paragraph (1) damages and such other relief as the court deems appropriate, including a reasonable attorney’s fee.
 (e)In subsection (a), the term identification document means a document made or issued by or under the authority of the United States Government, a State, or a political subdivision of a State which, when completed with information concerning a particular individual, is of a type intended or commonly accepted for the purpose of identification of individuals..
 (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 926C the following:
				
					
						926D. Reciprocity for the carrying of certain concealed firearms..
 (c)SeverabilityNotwithstanding any other provision of this Act, if any provision of this section, or any amendment made by this section, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, this section and amendments made by this section and the application of such provision or amendment to other persons or circumstances shall not be affected thereby.
 (d)Effective dateThe amendments made by this section shall take effect 90 days after the date of the enactment of this Act.
			
